Case 6:17-cv-01879-PGB-DCI Document 73 Filed 01/28/19 Page 1 of 6 PageID 330



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


CARLOS        ORTIZ        and VICTOR
VALERIO, on behalf of themselves and
all others similarly situated,

                     Plaintiff,

v.                                                      Case No: 6:17-cv-1879-Orl-40DCI

METTERS INDUSTRIES, INC. d/b/a
METTERS   INC.,  and  SAMUEL
METTERS,

                     Defendants.
                                          /

                                          ORDER

       This cause comes before the Court without oral argument on Plaintiffs’ Motion for

Conditional Certification and Court-Authorized Notice Pursuant to 29 U.S.C. § 216(b),

filed December 20, 2018. (Doc. 66 (“Motion”)). On January 3, 2019, Defendant Samuel

Metters filed a Notice of Non-Objection to the Motion. (Doc. 71). With briefing complete,

the matter is ripe. Upon consideration, the Motion is due to be granted.

I.     BACKGROUND

       Plaintiffs, Carlos Ortiz and Victor Valerio, bring this suit for unpaid wages against

Defendants. (Doc. 27). Named Plaintiffs sue on behalf of themselves and a class of

similarly situated individuals pursuant to both Fed. R. Civ. P. 23 (for claims under the

Workers Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq.) and

Section 216(b) of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq.

(Id.). The Motion seeks conditional certification of the Section 216(b) putative class. (Doc.

66).
Case 6:17-cv-01879-PGB-DCI Document 73 Filed 01/28/19 Page 2 of 6 PageID 331



       This lawsuit’s roots can be traced to Metters Inc.’s Orlando manufacturing facility,

which was shuttered at the direction of Samuel Metters in October 2017. (Doc. 27, ¶ 31).

Defendant Samuel Metters owned and operated the facility in question, which employed

approximately 100 individuals. (Id. ¶ 13; Doc. 67, ¶ 11; Doc. 68, ¶ 13; Doc. 69, ¶ 13; Doc.

70, ¶ 14). When Defendants closed the facility, Plaintiffs were terminated and not paid for

the final (between five and twelve) weeks of employment. (Doc. 27, ¶ 41; Doc. 67, ¶ 6;

Doc. 68, ¶ 7; Doc. 69, ¶ 6; Doc. 70, ¶ 6).

       After Defendants refused to pay Plaintiffs wages that were due, Plaintiffs brought

this action. Plaintiffs now seek to certify a FLSA Minimum Wage Class, defined as:

       All employees who worked for Defendants at their Orlando, Florida, facility
       who were not paid minimum wage for all hours worked during the weeks of
       September 1, 2017, through October 27, 2017.

(Doc. 66, p. 3). Thus far, two Plaintiffs have opted into this class: Gary Marshall and Harry

Stafford. (Docs. 69, 70).

       Named Plaintiffs represent that they and the class they seek to represent are

similarly situated. (Doc. 66, pp. 9–11). Plaintiffs and potential class members worked for

Defendants at the Orlando facility and all suffered the same harm—unpaid wages for the

final weeks of employment for Defendants. (Doc. 27, ¶¶ 38, 41; Doc. 67, ¶ 6, Doc. 68, ¶

7; Doc. 69, ¶ 6; Doc. 70, ¶ 6). Further, both Ortiz and Valerio were employed by

Defendants as machinists at the facility. (Doc. 67, ¶ 3; Doc. 68, ¶ 3). Opt-in Plaintiff

Marshall was a model maker, and opt-in Plaintiff Stafford was a quality inspector. (Doc.

69 ¶ 3; Doc. 70, ¶ 3).




                                             2
Case 6:17-cv-01879-PGB-DCI Document 73 Filed 01/28/19 Page 3 of 6 PageID 332



II.    STANDARD OF REVIEW

       Section 216 of the FLSA authorizes employees to sue on behalf of “themselves

and other employees similarly situated.” 29 U.S.C. § 216(b). Courts utilize a two-tiered

approach when resolving motions for collective action certification under the FLSA:

       The first determination is made at the so-called “notice stage.” At the notice
       stage, the district court makes a decision—usually based only on the
       pleadings and any affidavits which have been submitted—whether notice of
       the action should be given to potential class members. Because the court
       has minimal evidence, this determination is made using a fairly lenient
       standard, and typically results in “conditional certification” of a
       representative class. If the district court “conditionally certifies” the class,
       putative class members are given notice and the opportunity to “opt-in.” The
       action proceeds as a representative action throughout discovery.

       The second determination is typically precipitated by a motion for
       “decertification” by the defendant usually filed after discovery is largely
       complete and the matter is ready for trial. At this stage, the court has much
       more information on which to base its decision, and makes a factual
       determination on the similarly situated question.

Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001); see also

Cameron-Grant v. Maxim Healthcare Servs., 347 F.3d 1240, 1243 n.2 (11th Cir. 2003).

       At the notice stage, the Court must determine (1) whether other employees desire

to opt in to the action; and (2) whether the employees who desire to opt in are “similarly

situated.” Dybach v. State of Fla. Dep’t of Corrs., 942 F.2d 1562, 1567–68 (11th Cir.

1991). As noted above, the Court applies a fairly lenient standard. Cameron-Grant, 347

F.3d at 1243 n.2. “Ultimately, the court must satisfy itself that there are other employees

who are similarly situated and who desire to opt in.” Vondriska v. Premier Mortg. Funding,

Inc., 564 F. Supp. 2d 1330, 1334 (M.D. Fla. 2007).




                                              3
Case 6:17-cv-01879-PGB-DCI Document 73 Filed 01/28/19 Page 4 of 6 PageID 333



III.   DISCUSSION

       A.     Other Opt-In Plaintiffs

       First, Plaintiffs must shoulder the “burden of demonstrating a reasonable basis for

crediting their assertions that aggrieved individuals exist[] in the broad class that they

proposed.” Haynes v. Singer Co., 696 F.2d 884, 887 (11th Cir. 1983). Evidence that other

employees desire to opt in often takes the form of affidavits from employees and consents

to join the lawsuit. Vondriska, 564 F. Supp. 2d at 1334. Certification of a collection action

and the consequent notice to potential class members under § 216(b) must not be used

to determine whether other employees desire to opt in. Id. Rather, a showing that other

employees desire to opt-in is a prerequisite to conditional certification.

       In support of their argument that a large group of Defendants’ former employees

seek to participate in their class, Plaintiffs submit affidavits from themselves and two opt-

in Plaintiffs. (Docs. 67–70). The affidavits provide that Plaintiffs—and the class they seek

to assemble—worked without pay for a substantial period of time and are thus owed

unpaid wages. Plaintiffs have thus carried their burden as to step one. See, e.g., Reina-

Mujica v. Avatar Props., Inc., No. 6:08-cv-2000, 2009 WL 10670318, at *2 (M.D. Fla. Apr.

21, 2009); Robbins-Pagel v. Puckett, No. 6:05-cv-1582, 2006 WL 3393706, at *2 (M.D.

Fla. Nov. 22, 2006).

       B.     Similarly Situated Employees

       Second, Plaintiffs must show that the other employees that seek to join are

“similarly situated.” “A plaintiff need only demonstrate that his or her position is ‘similar,

not identical’ to the positions held by the potential plaintiffs.” Gonzales v. Hair Club for

Men, Ltd., No. 6:06–cv–1762, 2007 WL 1079291, at *2 (M.D. Fla. Apr. 9, 2007) (quoting




                                              4
Case 6:17-cv-01879-PGB-DCI Document 73 Filed 01/28/19 Page 5 of 6 PageID 334



Grayson v. K-Mart Corp., 79 F.3d 1086, 1096 (11th Cir. 1996)). In making this

determination, the Court must consider potential class members’ “job requirements and

pay provisions and the commonality of their claims.” Vondriska, 564 F. Supp. 2d at 1334–

35. “[V]ariations in specific duties, job locations, working hours, or the availability of

various defenses are examples of factual issues that are not considered at [the notice]

stage.” Scott v. Heartland Home Finance, Inc., No. 01:05-cv-2812, 2006 WL 1209813, at

*3 (N.D. Ga. May 3, 2006).

      Here again, Plaintiffs have carried their burden. Plaintiffs contend that the entire

class was subject to Defendants’ improper policy of denying them pay during their final

weeks of employment. Plaintiffs have thus shown that the individuals seeking to opt in

are similarly situated. See Molina v. Ace Homecare LLC, No. 8:16-CV-2214, 2017 WL

3605377, at *2 (M.D. Fla. Aug. 21, 2017); Vondriska, 564 F. Supp. 2d at 1336.

IV.   CONCLUSION

      Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiffs’ Motion for Conditional Certification and Court-Authorized Notice

             Pursuant to 29 U.S.C. § 216(b) (Doc. 66) is GRANTED.

          2. Defendants, Metters Industries, Inc. and Samuel Metters, shall produce to

             Plaintiffs’ counsel, within fourteen (14) days from the date of this Order, a

             list containing the names and last known addresses of all putative class

             members who worked for Defendants between September 1, 2017, and

             October 27, 2017 (the “List”);

          3. Plaintiffs’ counsel shall have fifteen (15) days from the date Plaintiffs

             receive the List to send a notice to all individuals named on Defendants’ List




                                              5
Case 6:17-cv-01879-PGB-DCI Document 73 Filed 01/28/19 Page 6 of 6 PageID 335



             (the “Notice”). The Notice shall be in the form attached as Exhibit A to

             Plaintiffs’ Motion (Doc. 66–1); and

          4. Any individual whose name appears on the List shall have ninety (90) days

             from the date the Notices are initially mailed to file a Consent to Join

             Collective Action in the form attached as Exhibit B to Plaintiffs’ Motion (Doc.

             66–2).

      DONE AND ORDERED in Orlando, Florida on January 28, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            6
